Citation Nr: 1030697	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  05-39 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material has been received to reopen a claim 
for service connection for residuals of a dislocation of the 
metacarpophalangeal joint of the right thumb (right thumb 
disability).

2.  Entitlement to service connection for a deviated nasal 
septum.

3.  Entitlement to a higher intial rating for tinnitus, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an effective date prior to July 3, 2007, for 
service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1969 to 
November 1970, including combat service in Vietnam; he was 
awarded the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2002 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.  

The claims folder was subsequently transferred to the RO in San 
Juan, Puerto Rico.

The Veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in June 2007, and a 
transcript of the hearing is of record.

In February 2008, the Board granted service connection for 
tinnitus and remanded the Veteran's deviated nasal septum and 
right thumb disability claims.

In a March 2008 rating decision, the RO implemented the Board's 
grant of service connection for tinnitus and assigned an initial 
10 percent rating, effective July 3, 2007.

The Veteran's claims seeking a higher initial rating for tinnitus 
and an effective date prior to July 3, 2007, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The original claim of service connection for a right thumb 
disability was denied by an unappealed rating decision in April 
1971.  

2.  The additional evidence received subsequent to the April 1971 
rating decision is not cumulative or redundant of evidence 
previously of record and by itself or in connection with the 
evidence previously assembled raises a reasonable possibility of 
substantiating the claim of service connection for a right thumb 
disability.  

3.  It is reasonable to conclude that the Veteran's right thumb 
disability is due to an event or incident of his active service.

4.  It is reasonable to conclude that the Veteran's deviated 
nasal septum is due to an event or incident of his active 
service.


CONCLUSION OF LAW

1.  The April 1971 rating decision which denied entitlement to 
service connection for a right thumb disability is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the April 1971 decision is new and 
material with respect to the issue of service connection for a 
right thumb disability and the claim of entitlement to service 
connection for a right thumb disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection for a right thumb 
disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

4.  The criteria for service connection for a deviated nasal 
septum have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's right thumb 
disability claim and grants the reopened claim; the Board is also 
granting the claim for service connection for a deviated nasal 
septum.  As the Board is granting the issues on appeal, no 
discussion of VA's duty to notify and assist is necessary.

Analyses of the Claims

New And Material Evidence

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot 
be reopened unless new and material evidence is presented.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The issue of service connection for a right thumb disability was 
originally denied by an unappealed rating decision in April 1971 
because the evidence did not show a right thumb disability due to 
service.  The Veteran attempted to reopen the claim in August 
2000.

The evidence on file at the time of the April 1971 rating 
decision consisted of the Veteran's service treatment records, 
VA treatment records dated from November 1970 to April 1971, a 
January 1971 VA examination report, and April 1971 lay 
statements.

The Veteran's service treatment records, including his 
September 1971 discharge examination report, do not reveal any 
complaints or findings of a right thumb disability.  VA 
treatment records dated in March 1971 note the Veteran's claim 
that he injured his right thumb during boot camp in March 
1969; the impression was old dislocation of the 
metacarpophalangeal joint with resultant late subluxation.  
According to April 1971 statements from the Veteran's mother, 
wife, and a fellow serviceman, the Veteran injured his right 
thumb in service. 

Evidence received after April 1971 consists of private and VA 
treatment records dated from July 2000 to March 2004; a 
transcript of the June 2007 Board hearing; and written 
statements by the Veteran.

In order for the Veteran's claims to be reopened, new and 
material evidence must be submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  There must be new and material evidence as to 
any aspect of the Veteran's claim that was lacking at the time of 
the last final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to 
be evidence that the Veteran currently has a right thumb 
disability due to an event or incident of his period of active 
service.  

The evidence received after April 1971 includes his June 2007 
testimony that he hurt his thumb during boot camp and received 
treatment in March or April of 1969, which the Board observes 
is consistent with an April 1971 report of a VA orthopedic 
examination for treatment purposes.  In addition, a July 2000 
Vet Center medical report with a diagnosis of an injured thumb 
in service.  The Board finds that this evidence is both new 
and material because it indicates that the Veteran had an in-
service injury and suggests a nexus to service, and thus 
raises a reasonable possibility of substantiating the claim 
for service connection for a right thumb disability.  
Therefore, new and material evidence has been submitted and 
the claim of service connection for a right thumb disability 
is reopened.

Service Connection 

The Veteran seeks service connection for a right thumb disability 
and for a deviated nasal septum due to service.  Having carefully 
considered the claim in light of the record and the applicable 
law, the Board finds it reasonable to conclude that the Veteran 
currently has a right thumb disability and a deviated nasal 
septum that are causally related to service.  Consequently, the 
claims will be granted.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2009). 

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, the veteran 
prevails in his claim when (1) the weight of the evidence 
supports the claim or (2) when the evidence is in equipoise. It 
is only when the weight of the evidence is against the veteran's 
claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted, the Veteran seeks service connection for a right thumb 
disability for a deviated nasal septum due to service.  The 
veteran's service treatment records do not reveal complaints or 
findings of either a right thumb disability or a deviated nasal 
septum, including on separation examination in September 1970.  

When examined by VA in January 1971, the Veteran had a 
"greatly" deviated nasal septum with partial occlusion of the 
right nasal passage.  No disorder was noted on musculoskeletal 
examination.  

VA treatment records dated from November 1970 to April 1971 
include a March 1971 report in which the Veteran claims that he 
incurred an injury to his right thumb during boot camp in March 
1969 during hand-to-hand combat.  It was noted that the right 
first metacarpophalangeal joint was quite a bit larger than the 
left.  The impressions were old dislocation of 
metacarpophalangeal joint with resultant late subluxation and 
tenderness over the metacarpal head.  

Statements in support of the Veteran's claim from the Veteran's 
wife and a fellow serviceman, G.H., were added to the claims file 
in April 1971.  The Veteran's wife said that he had complained of 
pain in his right hand and thumb for as long as she has known 
him.  G.H. said that the Veteran injured his right thumb on the 
pugel stick course during boot camp.

December 1996 medical records from Providence St. Vincent Medical 
Center reveal that the Veteran was seen for a recent right hand 
injury after a bolt fell on it.

According to a July 2000 Vet Center assessment, the Veteran had 
injured his thumb due to an assault in service when a sergeant 
slammed it with a gun for discipline action.

November 2002 VA X-rays of the nose reveal nasal septum deviation 
to the left.

March 2003 VA treatment records reveal that the Veteran underwent 
a septoplasty.  The assessment was status-post septoplasty, 
inferior turbinoplasty, doing very well.

The Veteran testified at his June 2007 videoconference hearing 
that he injured his nose in approximately July 1969 when he 
accidently injured himself during training and that he injured 
his thumb in boot camp in approximately March or April 1969.

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Here, the Veteran asserts that he currently has a deviated nasal 
septum and a right thumb disability that began while he was in-
service and has continued since discharge.  Although the Veteran, 
as a layman, is not competent to provide evidence requiring 
medical knowledge and training, such as a diagnosis or an 
etiological opinion, he is competent to provide evidence of his 
observable symptoms, such as the occurrence of a nasal deviation 
or of an observable thumb disorder.  See Rucker v. Brown, 10 Vet. 
App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
See also 38 C.F.R. § 3.159(a)(2); Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence).

Although no thumb or nasal disability was noted in service, there 
are medical findings of a deviated nasal septum in January 1971, 
which is only two months after service discharge, and of a right 
thumb disorder in March 1971.  The Veteran has contended, 
including at his June 2007 videoconference hearing, that he 
injured his nose and right thumb in service, although he has not 
contended that either of these injuries was incurred in combat 
with the enemy, which means that 38 U.S.C.A. 
§ 1154(b) is not applicable.  There are also lay statements on 
file from 1971 in support of the Veteran's claim for service 
connection for a right thumb disability.  As noted above, there 
is more recent post-service medical evidence of both a deviated 
nasal septum and a right thumb disability.  There is also the 
July 1970 Vet Center notation of an injured thumb in service, 
although the health care provider who provided this statement 
does not appear to have read the claims file.  

Having carefully considered the claim in light of the record and 
the applicable law, the Board finds that the evidence reasonably 
shows that the Veteran's deviated nasal septum and right thumb 
disability were incurred in service and that there has been 
continuation of symptomatology ever since service.  In this case, 
the Board finds the Veteran's assertions regarding the continuity 
of his symptoms to be credible and corroborated by competent 
medical evidence.  As such, service connection is warranted.


ORDER

The claim for service connection for a right thumb disability is 
reopened.

Service connection for a right thumb disability is granted.

Service connection for a deviated nasal septum is granted.


REMAND

As discussed above, in a March 2008 rating decision implementing 
the Board's grant of service connection for tinnitus, the RO 
assigned an initial 10 percent evaluation, effective July 3, 
2007.  In a May 2008 statement, that the Veteran labeled "A 
letter of Disagreement," he challenged both the initial 10 
percent rating and the effective date of the award.  The Board 
accepts the Veteran's May 2008 statement as a Notice of 
Disagreement with the March 2008 rating decision.  See 38 C.F.R. 
§ 20.201 (2009).  To date, however, the RO has not issued the 
Veteran a Statement of the Case (SOC) with respect to these 
claims.  Under the circumstances, the Board has no discretion and 
is obliged to remand this issue to the RO for the issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

The RO must issue the Veteran an SOC with respect to his 
claims seeking a higher initial rating for tinnitus and to 
an effective date prior to July 3, 2007, to include 
notification of the need to timely file a Substantive 
Appeal to perfect his appeal on these issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


